Citation Nr: 1423711	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-00 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for left and right ankle disabilities.

2.  Entitlement to service connection for neck disability.

3.  Entitlement to service connection for disabilities of the left and right hands and fingers, claimed as arthritis and residuals of cold injury.

4.  Entitlement to service connection for left and right knee disabilities.

5.  Entitlement to an increased disability rating for multilevel lumbar disc disease, currently rated as 40 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to May 1981.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Atlanta, Georgia Regional Office (RO) of the United States Department of Veterans Affairs (VA).

To ensure a total review of the evidence, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).

For the sake of clarity, the Board has recharacterized the issues on appeal.

The Veteran had a hearing before RO officials in December 1986.  A transcript of that hearing is in the Veteran's claims file.

The Veteran was scheduled for a Board hearing before a Veterans Law Judge (VLJ) in September 2013.  Before the hearing, he communicated that he wanted to postpone the hearing.  The hearing was postponed until January 2014.  Before the new date for the hearing, the Veteran communicated that he would not attend the hearing.

Certain issues that were previously raised are not presently on appeal before the Board.  In May 2008, the Veteran provided information regarding his claims for service connection for residuals of cold injury by submitting a completed cold injury worksheet.  In reporting cold injury he sustained during service, he checked spaces for hands, feet, ears, cheeks, and temples.  In a March 2010 rating decision, the RO denied service connection for residuals of cold injury of the ears, cheeks, and temples.  In October 2010, the Veteran submitted a statement indicating that he sustained cold injuries in service and continued to have residuals effects.  The RO interpreted that statement as a notice of disagreement (NOD).  In September 2012, the RO issued a statement of the case (SOC) addressing appealed issues, including service connection for residuals of cold injury of the ears, cheeks, and temples.  The RO informed the Veteran that he must complete his appeal by filing a formal appeal within 60 days.  The Veteran did not file a formal or substantive appeal on the issues of service connection for residuals of cold injury of the ears, cheeks, and temples.  Therefore, those issues are not on appeal before the Board.

In March 2013, the Veteran submitted a claim for a TDIU.  He indicated that disabilities of his lower back and feet make him unable to work.  The RO has not directly addressed the TDIU claim.  The United States Court of Appeals for Veterans Claims (Court) has stated that a request for a TDIU is not a separate claim for benefits, but rather is:

an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.

Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

As the Veteran has requested a TDIU based in part on his service-connected low back disability, his TDIU claim is part of his claim for an increased rating for his low back disability, and is at issue.  For reasons explained below, additional evidentiary development is needed with respect to the TDIU issue.  Therefore, the Board is remanding that issue.

The issues of service connection for bilateral flat feet and left and right shoulder disabilities, and of increased disability ratings for residuals of cold injury of the left and right feet have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issue of reopening of a previously denied claim for service connection for left and right ankle disabilities, the issues of service connection for disabilities of the hands, fingers, and knees, and the issue of a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Current neck disability, diagnosed as cervical spine degenerative disc disease, which was not discovered until more than ten years after service, and which did not become symptomatic earlier than several years after service, is not related to any disease, injury, exposure, or other event in service.

2.  The Veteran's multilevel lumbar disc disease is manifested by pain, limitation of motion, radiculopathy, and incapacitating episodes, without ankylosis of the thoracolumbar spine or incapacitating episodes with a total duration of six weeks or more over any 12-month period.

3.  The Veteran's multilevel lumbar disc disease does not cause bowel or bladder incontinence.


CONCLUSIONS OF LAW

1.  Current neck disability was not incurred or aggravated during service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The Veteran's multilevel lumbar disc disease has not met the criteria for a disability rating higher than 40 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the appellant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The Court has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran with VCAA notice in letters issued in December 2005, May 2007, January 2010, February 2011, May 2011, and December 2011.  In those letters, the RO addressed the information and evidence necessary to substantiate claims for service connection.  The RO informed the appellant how VA assigns disability ratings and effective dates.  The letters also addressed who was to provide the evidence.

The Veteran's claims file (including information on paper and in electronic form) contains service treatment records, post-service treatment records, reports of VA medical examinations, a transcript of the December 1986 RO hearing, and statements from the Veteran.  The Veteran has had examinations that are adequate to address the claim for a higher rating for multilevel lumbar disc disease.  He has not had any VA examination that addressed claims for service connection for disabilities of the neck, hands, fingers, or knees.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

At this time, the Board is remanding several of the Veteran's claims for medical examinations.  With regard to the neck disability service connection claim, while the Veteran was in service, he did not report any neck pain.  Over the years since service, he has not stated that he experienced neck pain during service or soon after service.  Thus, there is no evidence that he had neck symptoms during service that continued after service.  The Veteran has a current neck disorder, degenerative disc disease.  The earliest notation of the current disorder is in records from more than ten years after his service.  There is no medical evidence suggesting a nexus between the current disorder and service.  The Board finds the record does not meet even the low threshold for indicating that current neck disability may be associated with service.  Therefore, VA does not have a duty to provide an examination or obtain an opinion regarding the claim for service connection for neck disability.  

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. At 121.  Therefore, any such error is harmless, and does not prohibit consideration on the merits of the claim that the Board is deciding at this time.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Neck Disability

The Veteran essentially contends that current neck disability, which has been diagnosed as disc disease, began during service or developed as a result of events during service.  Service connection may be established for a disability resulting 

from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service treatment records do not show any report of neck injury, or of pain or other symptoms affecting the neck.  In August 1982, the Veteran submitted a claim for service connection for a low back disorder.  The report of a November 1982 VA medical examination addresses low back symptoms, but does not reflect any complaints involving the neck.  Records of medical treatment in 1984 to 1990, reports of VA examinations in April 1985, March 1987, and May 1989, and the transcript of the December 1986 RO hearing, all reflect reports of ongoing low back pain, without any complaints regarding the neck.

In May 1993, lumbar spine MRI showed disc extrusions and protrusions.  In June 1993, the Veteran had lumbar spine surgery to address herniated discs.  On follow-up in August 1993, his low back pain was reduced.  In treatment in October 1993, he reported that he was doing well until a motor vehicle accident (MVA) in which he was hit from behind.  He related having some back spasms since that accident.  In January 1994, he reported having back soreness and some neck pain since the October 1993 MVA.  Cervical spine x-rays showed some reversal of normal cervical lordosis and narrowing of cervical disc spaces, with no evidence of fractures.  Later in January 1994, the Veteran reported persistent neck and back pain.  The treating clinician noted spasms, especially in the back, and noted some tenderness and stiffness in the neck.  Cervical spine MRI taken in February 1994 showed equivocal evidence of narrowing at two levels.

In VA treatment in November 1995, the Veteran reported having had a mass on the back of his neck for eight years.  He stated that he had experienced increased discomfort from the mass for two years.  Ultrasound revealed that the mass was a lipoma.

In VA treatment in July 2000, the Veteran reported having had neck pain since April 2000.  In January 2002, he reported diminishing strength in his right arm, such that it was difficult to pick up anything.  Cervical spine x-rays showed loss of normal cervical lordosis suggestive of muscle spasm.  There was evidence of degenerative disc and spondylosis from C3 to C7.

VA and private medical records from 2005 forward reflect that on some treatment visits the Veteran reported neck pain.  Clinicians noted the 2002 imaging and subsequent imaging that showed degenerative disc disease in the cervical spine.

In an April 2007 claim, the Veteran sought service connection for arthritis in several areas including his neck and upper back.  In a July 2007 statement, the Veteran wrote that he had very intense, physically demanding training during service.  He stated that over the years he developed arthritis in his spine and joint pain.  In a May 2008 statement, the Veteran indicated that he had developed neck pain over time.  He stated that the pain could be due to age or could be due to cold injury during service.

In VA primary care treatment in February 2009, it was noted that the Veteran had neck pain, and that cervical spine MRI had shown osteophytes, stenosis, and near-entrapment of the spinal cord.  On a VA neurology consultation in February 2009, the Veteran reported a long history of low back and neck pain.  He stated that in May 2008 he was in an MVA in which he was hit from the passenger side.  He reported that he gradually developed paresthesia of a finger in the right hand.  The clinician found that the Veteran had chronic cervical degenerative disc disease, and may have sustained peripheral nerve injury in the May 2008 MVA.

In a statement the RO received in October 2010, the Veteran wrote that during training in service he carried heavy loads long distances and completed other very demanding tasks.  He stated that so much medication was prescribed for his low back pain that he did not notice pain in other parts of his body.  He indicated that after low back surgery in 1993 he required less medication for low back pain, and problems in other areas became more noticeable.

There is no evidence that the Veteran had cervical spine arthritis during the year following his separation from service, so there is no basis for a presumption of service connection for cervical spine arthritis.

There is no evidence, not even assertion from the Veteran, that he had any neck symptoms during service.  In addition, medical records from the years directly following his service are silent for complaints of neck pain.  The earliest recorded report of neck pain was more than ten years after service, and was after an October 1993 MVA.  The Veteran has contended that medications that he took for back pain during service, and after service until the June 1993 low back surgery, kept him from noticing pain in other areas of his body.  Considering the absence of any claim of injury of the neck during service, and the passage of many years and the occurrence of an MVA before the earliest report of neck pain, that suggestion is unconvincing.  By far the greater weight of the evidence indicates that neck pain and the underlying degeneration did not become manifest during or soon after service.

The Veteran has also suggested that his current neck disorder could be due to cold injury or cold exposure during service.  His service treatment records show that after cold exposure in 1973 he sought treatment for symptoms in his feet.  Those records do not show that he reported neck symptoms then.  He has not at any time stated that he experienced neck symptoms during service.  In the absence of neck symptoms at the time of or soon after the cold exposure, and in the absence of medical evidence relating the current neck disorder to cold exposure in service, that suggestion from the Veteran also is unconvincing.

The preponderance of the evidence is against incurrence in service of the current neck disorder, which was first shown years after service.  The Board therefore denies connection for a neck disability.


Low Back Disability

The Veteran is seeking a disability rating higher than the existing 40 percent rating for his service-connected low back disability, described as multilevel lumbar disc disease.  

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  See DeLuca, supra.

The rating schedule provides disabilities a General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Intervertebral disc syndrome is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under the General Rating Formula for Diseases and Injuries of the Spine, a spine disorder is rated with or without pain, radiating pain, stiffness, or aching.  The criteria for ratings of 40 percent or higher are as follows:

Unfavorable ankylosis of the entire spine  ... 100 percent

Unfavorable ankylosis of the entire thoracolumbar spine
   ..................................................... 50 percent

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine  ..................................... 40 percent

That formula provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides as follows:

With incapacitating episodes having a total duration of at least six weeks during the past 12 months
   ..................................................... 60 percent

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months  .............................................. 40 percent

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months  .............................................. 20 percent

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months  .............................................. 10 percent

Note (1): For purposes of evaluation, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Medical treatment and examination records provide information about the effects and extent of Veteran's lumbar disc disease.  On VA examination in June 2007, the Veteran reported daily back pain treated with medication.  He related having flare-ups of worse pain in the winter.  He indicated that he worked at a military installation as a tool and parts attendant.  He stated that he had not missed work because of back pain, but that he took vacation days as needed to rest his back.  The examiner found that the Veteran's low back had forward flexion to 60 degrees.  There was pain with motion.

On VA examination in March 2010, the Veteran reported ongoing daily back pain.  He indicated that he continued to work distributing tools and parts.  He stated that, because of his back pain, he did not lift anything that weighed more than fifteen pounds.  He stated that he sat down on the toilet when he urinated, because he had back pain when he bore down that felt like a bowel movement.  The examiner found that the Veteran's thoracolumbar spine had forward flexion to 70 degrees, with pain throughout the range from 0 to 70 degrees.

In VA treatment in September 2011, the Veteran reported a ten year history of chronic episodic bladder and bowel incontinence.

On VA examination in February 2014, the Veteran reported ongoing low back pain.  He stated that his back disability affected him at work in that he was unable to stand for more than 30 minutes or walk further than 25 yards due to pain and fatigue.  He indicated that he could not stoop and pick up objects weighing more than 20 pounds without pain.  He also reported that his back pain necessitated changing positions frequently when sitting, and taking frequent breaks because of his inability to remain standing for extended periods.

The examiner found that the Veteran's thoracolumbar spine had forward flexion to 65 degrees.  There was evidence of painful motion from 60 degrees.  Because of severe pain, the Veteran was not able to perform three repetitions of forward flexion or other motions of the thoracolumbar spine.  Muscle spasm in the thoracolumbar spine area was severe enough to result in an abnormal gait.  There was radiculopathy into both lower extremities.  The examiner found that the Veteran did not have any other neurologic abnormalities or findings, such as bowel or bladder problems or pathologic reflexes, related to his back disorder.  The examiner stated that over the preceding twelve months the Veteran's intervertebral disc syndrome had been manifested by incapacitating episodes with a total duration of at least two weeks but less than four weeks.

Medical evidence shows that the Veteran's lumbar disc disease produces chronic functional impairment, but not more impairment than is addressed by the existing 40 percent rating.  His thoracolumbar spine has not been found to be in ankylosis, nor to have had overall impairment comparable to ankylosis.  He has had incapacitating episodes, but there is no evidence of such episodes having a total duration of at least six weeks in any 12-month period.

The Veteran has reported that he has episodic bowel and bladder incontinence.  The physician who performed the February 2014 VA examination concluded that the Veteran's low back disc disorder does not cause bowel or bladder problems.  The Veteran is competent to recall and report symptoms he experiences, such as incontinence.  As a lay person, without medical training, he is not competent to address questions of medical causation.  The examining physician is competent to address such questions.  The examiner's conclusion regarding causation carries greater evidentiary weight than the Veteran's report of symptoms.  Based on the examiner's finding, the Board concludes that the Veteran's low back disorder is not the cause of the episodic incontinence that the Veteran reports.  Therefore, there is not a basis for a separate rating based on incontinence.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).

The Veteran's low back disability has not required frequent hospitalizations.  The Veteran contends that disabilities of his low back and his feet make him unable to work.  He has reported that his back disorder limits his capacity for tasks such as lifting, and has caused him to miss some work days.  The effects on work that he has described do not rise to the level of marked interference with employment.  The criteria in the rating schedule address the manifestations of his low back disability, and provide for higher ratings for even greater levels of disability than are present in this case.  The rating criteria thus are adequate for evaluating the Veteran's low back disability.  It is not necessary to refer the rating of his low back disability for consideration of extraschedular ratings.  The Veteran filed a claim for a TDIU.  The Board has recognized the TDIU claim as a pending issue, and is remanding that issue for additional action and development.


ORDER

Entitlement to service connection for neck disability is denied.

Entitlement to a disability rating higher than 40 percent for multilevel lumbar disc disease is denied.



REMAND

The Board is remanding, for additional action, the issue of reopening of a previously denied claim for service connection for left and right ankle disabilities, the issues of service connection for disabilities of the hands, fingers, and knees, and the issue of a TDIU.

In a September 1986 rating decision, the RO denied service connection for left and right ankle disabilities.  The Veteran did not appeal that decision.  In March 1990, the Veteran sought compensation for ankle disability.  In a May 1990 letter, the RO informed the Veteran that service connection for ankle disability was previously denied, and that he must submit new and material evidence for the claim to be reopened.  In August 2011, the Veteran filed a claim for service connection for right and left ankle arthritis.  In a May 2012 rating decision, the RO denied service connection for bilateral ankle arthritis.  In June 2012, the Veteran requested reconsideration of his claim regarding his ankles.

A written communication expressing dissatisfaction or disagreement with a rating decision and a desire to contest the result will constitute an NOD.  While special wording is not required, the NOD must be in terms that can reasonably be construed as disagreement with the determination and a desire for appellate review.  38 C.F.R. § 20.201 (2013).  The Veteran's June 2012 request for reconsideration following the May 2012 rating decision denying service connection for bilateral ankle disability constitutes an NOD with the May 2012 rating decision.

When a claimant files a timely NOD, the agency of original jurisdiction (in this case, the RO), must prepare and send to the claimant an SOC.  38 C.F.R. § 19.26 (2013).  The AMC has not sent the Veteran an SOC addressing his appeal to reopen the previously denied claim for service connection for left and right ankle disabilities.  The Court has indicated that when a claimant submits an NOD, and the RO does not issue an SOC on the issues addressed by the NOD, the Board should remand the issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board therefore remands the ankle disabilities issue to the RO to issue an SOC.

The RO established service connection for residuals of cold injury of the Veteran's left and right feet.  The Veteran contends that cold exposure and injury during service also affected his hands and fingers bilaterally, and that he has ongoing numbness, tingling, pain, and swelling in his hands and fingers that is attributable to cold exposure and injury during service and physically demanding training during service.  In February 2007, x-rays showed arthritis in the Veteran's hands.  In June and July 2011, the Veteran had VA treatment for pain, numbness, tingling, and swelling in his hands that he attributed to cold injury during service.  There is no indication that treating clinicians reviewed the Veteran's claims file.  The Veteran has not had a VA medical examination that addressed his claim for service connection for hand and finger disabilities.  The VA clinicians' report of the history the Veteran reported is sufficient to meet the low threshold of suggesting a connection between a current disorder and service, but is not sufficient, without additional information, to make a decision on the claim.  Therefore, the Board will remand the hand and finger disability service connection claim for a clinician to review the claims file, examine the Veteran, diagnose any current hand and finger disorders, and provide opinion as to the likelihood that any current disorder is related to service.

The Veteran is seeking service connection for left and right knee disabilities.  He was treated in service in 1979 for left knee injury.  In post-service treatment, the Veteran has sometimes reported pain in one or both knees.  In February 2007, x-rays showed degenerative arthritis in both knees.  In treatment in September 2009, the Veteran reported a new right knee injury.  The RO established service connection for lumbar spine degenerative disc disease.  Medical records reflect that the Veteran sometimes reports radiation of low back pain into his lower extremities.  The Veteran has not had a VA examination that addressed his knee disability service connection claim.  The existence of in-service injury and post-service symptoms and arthritis findings meet the low threshold for warranting an examination.  The Board will remand the issue for a VA examination with file review and opinion regarding the likely etiology of any current disorders of the left and right knees.

The Veteran contends that a TDIU is warranted because of the effects of low back and foot disabilities on his capacity for employment.  In this decision, above, the Board has referred to the RO claims that the Veteran has raised and the RO has not adjudicated.  Those include claims related to the Veteran's feet, including a claim for service connection for bilateral flat feet and a claim for increased disability ratings for residuals of cold injury of the left and right feet.  The TDIU issue should be considered after the RO addresses the service connection and increased rating claims regarding disabilities of the feet.  The TDIU issue should be considered based on the combined effects of the Veteran's service-connected disabilities on his capacity for employment.  On remand, the RO is to develop any necessary evidence, including medical opinion and examinations if deemed necessary, and adjudicate the issue of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his representative a statement of the case with regard to the issue of reopening of a previously denied claim for service connection for left and right ankle disabilities.  Advise the Veteran and his representative of the time limit in which he may file a substantive appeal as to that issue.

2.  Schedule the Veteran for a VA medical examination to address the claim of service connection for disorders of the hands and fingers.  Provide the examiner the Veteran's paper claims file and any relevant information from the Virtual VA and VBMS electronic claims files for review.  Ask the examiner to review the record and examine the Veteran.  Ask the examiner to provide a diagnosis for current disorders affecting the Veteran's hands and fingers.  Ask the examiner to provide an opinion, for each current hand or finger disorder, as to whether it is at least as likely as not (at least a 50 percent likelihood) that the 

current disorder is related to injury, disease or other events (including cold exposure and any cold injury) during service.  Ask the examiner to explain the conclusions reached.

3.  Schedule the Veteran for a VA medical examination to address the claim of service connection for disorders of the left and right knees.  Provide the examiner the Veteran's paper claims file and any relevant information from the Virtual VA and VBMS electronic claims files for review.  Ask the examiner to review the record, examine the Veteran, and provide a diagnosis for current disorders affecting each knee.  Ask the examiner to provide opinion, for each current knee disorder, as to whether it is at least as likely as not (at least a 50 percent likelihood) that the current disorder is related to injury, disease or other events during service, or is proximately due to or the result of lumbar degenerative disc disease.  Ask the examiner to explain the conclusions reached.

4.  Thereafter, review the expanded record and reconsider the claims for service connection for disorders of the hands, fingers, and knees.

5.  After the RO addresses claims for service connection for bilateral flat feet and increased disability ratings for residuals of cold injury of the left and right feet, consider whether any additional evidence, including medical opinion or examinations, is needed to determine whether the combined effects of the Veteran's service-connected disabilities make him unemployable.  Develop any additional evidence deemed necessary to decide the issue of entitlement to a TDIU claim.  Then, adjudicate the TDIU issue.

6.  If any of the remanded claims remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the remanded issues.  The Veteran has the right to submit additional evidence and argument on those issues.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


